 660DECISIONSOF -NATIONALLABOR RELATIONS BOARDSheet MetalWorkersInternational Association, LocalUnionNo. 312, AFL-CIOandElias Morris & SonsCo. and United Brotherhood of Carpenters andJoiners of America,LocalNo. 184,AFL-CIO. Case27-CD-127December21, 1971DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYThis is a proceeding pursuant to Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by Elias Morris & Sons Co.' allegingthat Sheet Metal Workers International Association,LocalUnion No. 312, AFL-CIO,2 had violatedSection 8(b)(4)(D) of the Act by engaging in certainproscribed activity with an object of forcing Morris toassign the work in dispute to Local 312 rather than toemployees of Morris represented by United Brother-hood of Carpenters and Joiners of America, LocalNo. 184, AFL-CIO.3 Pursuant to notice, a hearingwas held before Hearing Officer MerrillM.McLaughlin on July 13, 14, and 15, 1971. All partiesappeared at the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon the issues. Thereafter, Morris and Local 312 filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.4 The Board has considered the briefs andthe entire record in this case and hereby makes thefollowing findings:I.THE BUSINESS OF THE COMPANYMorris, aUtahcorporation,isengaged in theinstallation of acoustical tile, roof decks, computerfloors, floor coverings,and hardwood floors in theSalt LakeCity, Utah,area. It annually purchases andreceives goods and materials from outside the State ofUtahvalued in excess of $50,000.1Herein called Morris.2Herein called Local 3123Herein called Local 1844The Hearing Officer referred to the Board Local 312's motion todismiss the instant charge. In view of our decision and determinationherein, Local 312's motion to dismiss is hereby denied.The parties stipulated, and we find, that Morris isengaged in commerce within the meaning of the Actand it will effectuate the purposes of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local 312and Local 184 are labor organizations within themeaning of the Act.III.THE DISPUTEA.Background and FactsInOctober 1969Morris received a $650,000contract to install "Soundlock" metal-faced acousti-cal ceiling tile, as well as a small amount of nonmetal-faced acoustical tile, at the Latter Day Saints (LDS)Church Office Building in Salt Lake City. Thebuilding is being erected as a joint venture by primecontractorsW. B. Johnson & Co., W. W. Clyde & Co.,and Christiansen Bros., Inc.Morris'carpentersbeganinstallingthe"Soundlock" ceiling in April 1970; the work isscheduled for completion by July 1972. AboutFebruary 23, 1971,5 Local 312's business agentdemanded of Morris that it assign the acousticalceiling work to that Union's sheetmetal workers sincethe installation of "Soundlock" ceilings was a taskwhich had consistently been awarded to Sheet MetalWorkers members by the National Joint Board forSettlement of Jurisdictional Disputes (NJB).6 Morrisrejected the demand. Thereafter, on March 17, atLocal 312's request, Carpenters and SheetMetalWorkers International representativesmet at thejobsite in an attempt amicably to settle the jurisdic-tional dispute. They resolved, in the absence of arepresentative from Morris, that the work belonged tomembers of Local 312 and that as of Monday, March22, carpenters represented by Local 184 would nolonger perform the disputed work. Morris thereafterrefused to abide by the decision and, on March 22, itsLocal 184-represented carpenters continued to workon the "Soundlock" ceiling. Local 312's job stewardon the project led a picket line on March 22 at thebuilding site; the pickets carried signs announcingthatMorris was "unfair" to them. All craftsmen leftthe job by noon, when Morris removed its carpenters.During the strike, a Christiansen Bros. representativewas informed by Local 312's job steward that thepicket signs would come down when carpenters leftBy letter dated July 29, 1971, Local 312 requested oral argument. Therequest is denied as the record adequatelypresents the issues and positionsof the parties5All dates hereinafter are 1971unless otherwiseindicated6 Local 312 concedes that the installationof nonmetal-faced acousticaltile is Local 184's work.194 NLRB No. 100 SHEET METAL WORKERS,LOCAL 312the job. Local 312's business agent attempted to endthe walkout; he asserted then that the strike by othercontractors' sheetmetal workers was not sanctionedby Local 312. The picketing ceased after carpenterslefton March 22 and construction work resumedwithin a day.On April 2, Morris executed a collective-bargainingagreement with Local 184 which,interalia,canceledits July 1963 contract with that Union. By the terms ofthe 1963 agreement, Morris, a nonmember of Associ-ated General Contractors of America (AGC), agreedto comply with all the terms, including wages, hours,and working conditions, of the AGC, Utah Chapter-Carpenters District Council of Utah labor agreementdated July 8, 1963, and any amendments andrenewals thereof. The 1963 AGC-District Councilagreement had been replaced by a contract effectiveJuly 14, 1969, which, like its predecessor,7 requiredemployer and union to abide by any decision orinterpretation of the NJB. However, on October 7,1969, the AGC informed the District Council that,since the 1948 agreement creating the NJB hadexpired, the contract article binding its members tothe NJB was null and void. On April 2 Morris agreedto comply with the July 14, 1969, agreement oncondition that:The Employer by this agreement is in no waysubject to the decisions of or the jurisdiction of theNational Joint Board for the settlement of Juris-dictional Disputes, or bound by any other volun-tary method for the determination of jurisdictionaldisputes.On April 6, Morris was informed by the NJB thatthe board would consider the jurisdictional disputebetween Locals 312 and 184 on April 14 or 15. Morriswas asked to send a full description of the work indispute to the NJB. By telegram dated April 12,Morris advised the NJB that it would not be bound byany NJB decision and it protested the holding of ahearing since the Board was considering conductingthe instant 10(k) proceeding. On April 16, the NJBinformed Morris that on the basis of trade practice thework in dispute "shall be assigned to sheetmetalworkers."Morris informed Local 312 that it wouldnot comply with the NJB award. On April26, the NJBdirectedMorris to comply immediately with thedecision.On April 27, a Local 312 representative met withMorris' vice president to discuss the possibility ofMorris'using acomposite crew of carpenters andsheetmetalworkers to install the "Soundlock" tile.While nothing was resolved then, Morris did sign an"Extension of Labor Agreement" with Local 312which "extended for a period of sixty (60) days or661until a new agreement is reached, whichever comesfirst" theMay 1, 1967, Local 312-Utah Sheet MetalContractors Association labor agreement. Morris wasnot a member of that association, had no sheetmetalworkers then in its employ, and had never signed aSheetMetalWorkers bargaining contract.Morrisonly executed the "Extension" to assure Local 312that if Morris hired sheetmetal workers they wouldreceive union scale wages retroactively to May 1,when the master agreement expired. Also, by signingthe "Extension" Morris assured itself, and others atthe building site, that Local 312 would not strike theLDS Church Office Building project on May 1.The general contractor on May 12 ordered Morristo resume the "Soundlock" installation work. Whenwork resumed on May 17, Morris added two Local312 sheetmetal workers to its crew of carpenters.While the record is unclear whether the sheetmetalworkers had been hired permanently or on a 2-weektrialbasis, under either circumstance Morris foundthat the sheetmetal workers' productivity was too lowand, on May 28, it discharged them. On June 1, Local312 pickets appeared at the jobsite with signs stating,"EliasMorris Company carpenters refuses to abideby National Joint Board for Settling JurisdictionalDisputes decisions. This is information only." Local312 concedes that it was responsible for the June 1-4picketing which caused construction work to stop.When Morris removed its carpenters, the picketingceased and work continued. Thereafter,Morrisresumed "Soundlock" installation work at the siteusing carpenters only. Local 312, on June 28,informed the Regional Director for Region 27 thatpicketing would resume in 10 days. On July 16, theUnited States District Court for Utah temporarilyenjoined Local 312's picketing activity.B.Work in DisputeThe dispute involves theassignmentof the task ofinstalling "Soundlock" metal-faced acoustical ceilingtile at the LDS Church Office Building in Salt LakeCity. As noted above, Local 312 concedes that Morris'carpenters represented by Local 184 are entitled toinstall nonmetal-faced acoustical tile.C.Contentions of the PartiesMorris contends that Local 312 violated Section8(b)(4)(D) of the Act by striking, or inducing orencouraging the employees of various contractors atthe LDS Church Office Building site to strike, with anobjectofcompellingMorris to assign the"Soundlock" installation work to sheetmetal workersrepresented by Local 312 rather than to carpenters7Thereisnothing in the record to indicate that theJuly 1963 AGCagreementdid not havea similar clause. 662DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresented by Local 184. It further asserts thatMorris, as a nonmember signatory of the AGCcontract, is not bound by the NJB award of April 16since prior thereto the AGC, Utah Chapter informedthe Carpenters, District Council that in view of theNJB's expiration the AGC contract clause binding itsmembers to the NJB was null and void. Further,Morris argues that, its April 2 agreement with Local184 specifically exempted it from NJB coveragebefore the NJB award issued on April 16. Finally,Morris contends that its April 27 agreement withLocal 312, which was designed to avoid a strike onMay 1 and insure the retroactive application of unionwages if Morris were to employ sheetmetal workers,did not bind it to the NJB. Morris would have theBoard determine the instant dispute in favor of Local184's carpenters on the basis of past practice, its workassignment, the extant labor agreement between theparties, stability of the labor force, efficiency andeconomy, skills involved, and area practice.Local 312 asserts that Morris is bound to complywith the NJB's April 16 award and, therefore, it urgesthe Board either to quash the notice of hearing oraward the work in dispute to - sheetmetal workersrepresented by Local 312. -It further contends that theagreement executed by Morris and Local 184 on April2 is ineffective to oust the NJB of jurisdiction since thedispute arose before Morris purportedly withdrewfrom NJB coverage. Moreover, Local 312 argues, theagreement entered into on April 27 between it andMorris binds the Employer to the NJB. Finally, Local312 would have the Board determine the dispute onthemerits in favor of its members on the basis ofskills, efficiency, economy, and industry practice.Local 184's position at the hearing was substantiallythe same as that of Morris.D.Applicability of the StatuteBefore the Board may proceed with the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause to,believe that Section 8(b)(4)(D) of the Act has beenviolated.Local 312 concedes that it was responsible for theJune 1 picketing at the LDS Church Office Buildingsitewhich resulted in the cessation of all construction.Local 312 also informed the Regional Director forRegion 27 on June 28 that it intended to resume suchstrike activity within 10 days. The pickets carriedsigns on June 1 protesting Morris' failure to abide bytheNJB's award of April 16. We find that thesecircumstances clearly establisha prima faciecasesupporting the alleged violation of Section 8(b)(4)(D)of the Act.It is argued by Local 312, however, that the disputeisnot properly before the Board because Morrisagreed to be bound by the NJB determinations,including the instant April 16 NJB award.Wedisagree. In July 1963,Morris executed a laboragreement with Local 184 by which it agreed tocomply with all the terms of AGC-Carpenters DistrictCouncil contract. One of the clauses therein boundthe parties to abide by the awards of the NJB, createdinMay 1948. In July 1969, a new AGC-Carpenterscontract was negotiated which contained the sameNJB clause. Thereafter, on September 30, 1969, theagreement which in May 1948 created the NJBexpired and, on October 7, 1969, the Utah Chapter oftheAGC informed the Carpenters that the NJBcontract clause was null and void. While another NJBwas thereafter created, there is no evidence thatMorris, a nonmember of AGC, then agreed to bebound by its decisions. Accordingly, we find thatMorris was not bound by the April 16 decision of thenewly created NJB even though its labor relations areotherwise governed by the 1969 AG -Carpentersagreement.8Local 312 further asserts that the "Extension ofLabor Agreement" executed by Morris and Local 312on April 27 had the effect -of binding Morris to theApril 16 NJB award of the disputed work exclusivelyto sheetmetal workers. We disagree. It is clear that atthe time of the NJB decision Morris had nocontractual relationship with Local 312 which'couldhave bound Morris to the NJB. Thereafter, despitethe NJB award of the work exclusively to sheetmetalworkers, on April 27 Morris' vice president met with aLocal 312 representative and they discussed using acomposite crew of carpenters and sheetmetal workersto resolve the dispute and complete the installationwork.AlthoughMorris did not then reach a fullunderstanding with Local 312's representative con-cerning the composite crew, it agreed to execute the"Extension" agreement to assure Local 312 thatMorris would pay any sheetmetal workers it mighthire union scale wages retroactive to May 1, when themaster agreement expired. By signing the agreement,Morris also assured itself and other contractors at theLDS building site that Local 312 would not engage ina strike on May 1.We find nothing in the above to warrant theinference that by signing the extension agreement onApril 27 Morris- intended to bind itself to the April 16NJB award. We note, moreover, that Local 312'sexpressedwillingness to resolve the dispute by8Bricklayers,Masons and Plasterers' International Union of America,the April 2 agreement between Morns and Local 184 also relieved MomsLocal No 1,AFL-CIO(Lembke ConstructionCompany ofColorado,Inc),of the responsibility of complying with the NJB'sApril 16 award.194 NLRB No 98. In view of this finding,we need not determine whether SHEET METALWORKERS,LOCAL 312permitting the use of a composite crew of sheetmetalworkers and carpenters is inconsistent with itsassertion that the April 27 agreement binds Morris tothe NJB award of the work exclusively to sheetmetalworkers.From the above, and the entire record herein, wefind, contrary to Local 312, that there is reasonablecause to believe that Section 8(b)(4)(D) of the Act hasbeen violated and that the dispute is properly beforethe Board for determination.E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work aftergiving due consideration to all relevant factors. InInternational Association ofMachinists,Lodge No.1743 (J. A. Jones ConstructionCo.),9 the Board setforth the following criteria to be considered in themaking of an affirmative award in a 10(k) proceeding:The Board will consider all relevant factors indetermining who is entitled to the work in dispute,e.g., the skills and work involved, certifications bythe Board, company and industry practice, agree-ments between unions and between employers andunions, awards of arbitrators, joint boards, and theAFL-CIO in the same or related cases, theassignmentmade by the employer, and theefficient operation of the employer's business.101.Certification by the Board and collective-bargaining agreementsSince neither Local 312 nor Local 184 is certified asthe collective-bargaining representative ofMorris'employees, this is a neutral factor supporting award ofthe work in dispute to neither union.Since Morris has a collective-bargaining agreementwith Local 184, this is a factor favoring assignment ofthe work to carpenters.2.Agreement between the Unions and theaward of the NJBOn March 17 the Unions' International representa-tivesagreed that the work in dispute should beperformed by Local 312's sheetmetal workers. It isclear,however, that neither Morris nor Local 184abided by this decision since on March 22 Local 184'scarpenters continued to install "Soundlock" acousti-cal tile for Morris at the work situs. Thus, we can giveno effect to this abortive attempt to resolve the instantwork dispute.Similarly, while Morris on April 27 agreed to use a9 135 NLRB 1402.10Idat 1410-1111United Association of Journeymen and Apprentices of the Plumbing and663composite crew of carpenters and sheetmetal workersas of May 17, it is clear that this attempt at resolvingthe work dispute failed too. Within 2 weeks Morrisdischarged the sheetmetal workers whom it had hiredbecause they could not install "Soundlock" tileeconomically. Thus, this short-lived agreement can begiven little effect.As noted above, the NJB awarded the work indispute to local 312's sheetmetal workers on the basisof alleged trade practice. However, in the absence ofan explanation of the factors relied on by the NJB orsupporting data that might enable us to determine thedegree of deference that should be accorded theaward, we cannot assign it much significance."3.Company and area practiceThe record reveals that Morris has employedcarpenters for 25 years and for the past 10 years theyhave installed "Soundlock" ceiling tile systems.Morris has never used sheetmetal workers to installsuch acoustical tile. During the same period, in theSalt Lake City area the overwhelming majority of"Soundlock" acoustical tile ceilings have been in-stalled by carpenters.Thus company and area practice supports an awardto the carpenters.4.Efficiency and economy of operation andskills involvedAs noted above,carpenters have been performingthe disputed work to Morris'satisfaction for 10 years.The record reveals that an experienced sheetmetalworker would need 3 to 6 months' on-the job trainingto obtain peak efficiency at installing "Soundlock"tile.Both craft groups use basically the same tools andpossess the same basic skills. However,it is clear thatcurrently the carpenters possess greater expertise thansheetmetal workers in installing"Soundlock"ceilings.This fact was borne out during the 2-week periodwhen Morris used a composite crew at the buildingsite.Sheetmetal workers produced less than half thework of carpenters during the first week and did notimprove thereafter.While carpenters earn moremoney per hour than sheetmetal workers in Salt LakeCity,the unit labor cost for carpenters is lower due totheirgreater productivity.These factors supportassignment of the disputed work to carpenters.ConclusionsOn all the evidence,we determine the instantjurisdictional dispute in favor of carpenters and findPlpefittingIndustry of the United States and Canada, Plumbers Local 55,AFL-CIO (Midwest PrestressedCorp.),184 NLRB No. 105. 664DECISIONSOF NATIONALLABOR RELATIONS BOARDcarpenters represented by Local 184, rather than thesheetmetal workers represented by Local 312, areentitledtoperformtheworkofinstalling"Soundlock" acoustical ceiling tile at the LDS ChurchOffice Building site. Company and area practice, thecollective-bargaining agreement, efficiency and eco-nomy of operation, and the skills involved favor thisresult.Our present determination to award the workto the employees who are represented by Local 184,but not to that Union or its members, is limited to theparticular controversy which gave rise to this proceed-ing.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this case,theNational Labor Relations Board makes thefollowing Determination of Dispute:1.Employees who are employed by Elias Morris& Sons Co. as carpenters and who are currentlyrepresented by United Brotherhood of Carpentersand Joiners of America, Local No. 184, AFL-CIO,areentitled to perform the work of installing"Soundlock" acoustical ceiling tile at the LDS ChurchOffice Building site in Salt Lake City, Utah.2.Sheet Metal Workers International Association,Local Union No. 312, AFL-CIO, is not entitled, bymeans proscribed by Section 8(b)(4)(D) of the Act, toforce or require Morris to assign the above work tosheetmetal workers who are represented by that labororganization.3.Within 10 days from the date of this Decisionand Determination of Dispute, Sheet Metal WorkersInternationalAssociation,LocalUnion No. 312,AFL-CIO, shall notify the Regional Director forRegion 27, in writing, whether it will refrain fromforcing or requiring Morris, by means proscribed bySection 8(b)(4)(D), to assign the work in dispute toemployees represented by Local 312, rather than toemployees represented by Local 184.